COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                       ORDER ON MOTION

Cause number:                       01-13-00143-CV
Style:                              Lavine Thomas
                                    v. Glen Ginter, Richard J. Griffin a/k/a R. Jason Griffin, Griffin Law Firm, PLLC, John
                                    Grady Griffin, Innova Mortgage, LLC, Lavine Thomas Properties, LLC, and Innova
                                    Financial, LLC
                    *
Date motion filed :                 August 23, 2013
Type of motion:                     Motion for extension of time to file reply brief
Party filing motion:                Appellant
Document to be filed:               Reply brief

Is appeal accelerated?         No

If motion to extend time:
         Original due date:                               September 3, 2013
         Number of previous extensions granted:                             Current Due date: September 3, 2013
         Date Requested:                                  October 1, 2013

Ordered that motion is:

                    Granted
                     If document is to be filed, document due: October 1, 2013
                      Absent extraordinary circumstances, the Court will not grant appellant additional motions to extend
                     time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________




Judge's signature:      Justice Rebeca Huddle
                        

Panel consists of       ____________________________________________

Date: August 28, 2013




November 7, 2008 Revision